I cannot concur in the opinion of Mr. Justice BUSHNELL.
The defendants were joint adventurers. John F. Hausen held an option for the purchase of real estate. The other defendants became interested and advanced money to enable him to exercise the option *Page 592 
and acquire the property for his and their joint benefit. Here was a special association of several persons in a single venture, seeking profit without actual partnership or corporate entity, but as joint adventurers.
Mr. Hausen made a declaration of rights, and the other adventurers joined in an article to some extent in control of Mr. Hausen's management. As joint adventurers, except the married women, they are liable for deficiency under foreclosure of the purchase-price mortgage. Polk v. Chandler, 276 Mich. 527.
The decree in the circuit court should be reversed and one entered here in accordance with this opinion.
POTTER, CHANDLER, and NORTH, JJ., concurred with WIEST, J.